1.	The present application is being examined under the pre-AIA  first to invent provisions. 
2.	This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2).  However, this application fails to comply with the requirements of 37 CFR 1.821 through 1.825 for the following reasons:
	The specification must be amended to provide an incorporation-by-reference to the sequence listing filed April 20, 2021, as set forth in MPEP 2422.03(a).
	Correction is required.
	The computer readable form of the Sequence Listing filed April 20, 2021 was approved by STIC for matters of format.  Upon amendment of the specification to include the incorporation-by-reference statement, the Sequence Listing will be approved.
3.	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.  Such a hyperlink occurs at, e.g., page 39, paragraph [00120].
The disclosure is objected to because of the following informalities: The priority claim set forth in paragraph [0001] of the specification is incomplete.  While there is no longer a requirement for a priority claim to be present as the first sentence of the specification, if one is present, it must be the same as the priority claim set forth in the Application Data Sheet.  Page 7, paragraph [0042], of the specification indicates that at least some of the Figures filed with the application are color drawings.  Note the reference to “blue”, “red”, and “green”.  However, color drawings do not appear to have been filed in this application; and the requirements of 37 CFR 1.84(a)(2) have not yet been satisfied.  Assuming that Applicants do not actually intend to have color drawings in this application, the references to colors in the drawings should be deleted from the specification.  At page 48, paragraph [00140], line 3, the second period after “thereof” should be deleted.  At page 52, paragraph [00153], line 3, “complement” is misspelled.  At page 56, paragraph [00167], line 15, “dihydrotryptophan” is misspelled.  In paragraphs [00242], [00243], [00248], and [00250] - [00253], the formulae contain illegible text.  At page 126, paragraph [00390], line 2, a space should be inserted between “following” and “Challenges”.  Appropriate correction is required.
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 71-83 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  There is no antecedent basis in the claim for the phrase “the normal range” at claim 71, line 8.  Further, it is unclear what constitutes a “normal range” of complement activation activity.  It is unclear if the “normal range”, e.g., is based upon the complement activation capacity of the subject being treated, or if it is based upon a typical human subject with no apparent or diagnosed complement activation disorders.  The specification does not define “normal range”.  The specification does provide several different examples of how “normal range” might be interpreted.  See, e.g., paragraphs [00104] and [00135].  However, the existence of different interpretations of the claim terminology indicates that the claim terminology has no fixed and defined meaning.
5.	Claims 1, 48, and 71-83 are objected to because of the following informalities:  At claim 1, line 4, and claim 71, line 3 (second occurrence), “the” should be changed to “a” in order to avoid issues of lack of antecedent basis.  At claim 48, line 3, “a” should be inserted before “receptor”.  Appropriate correction is required.
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

7.	Claims 71-74 and 82 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 11,013,782.  Although the claims at issue are not identical, they are not patentably distinct from each other.  The ‘782 patent claims treating the same chronic respiratory or complement-mediated disorders by administering the same complement inhibitors by a respiratory route as are recited in the instant claims.  The ‘782 patent claims dosing schedules which encompass dosing schedules recited in the instant claims.  For example, the ‘782 patent claims administering doses between 2 weeks and 6 weeks after the plasma concentration of the complement inhibitor decreases to no more than 20% of the maximum plasma concentration that was reached after the previous dose (see, e.g., claim 1, part (i)), whereas the instant application recites administering doses at least 3 weeks after the plasma concentration of the complement inhibitor decreases to no more than 10% of the maximum plasma concentration that was reached after the previous dose (see, e.g., claim 71, part (i)).  The ‘782 patent claims administering doses between 2 weeks and 6 weeks after plasma complement activation capacity has returned to at least 50% of baseline (see, e.g., claim 1, part (ii)), whereas the instant application recites administering doses at least 3 weeks after the plasma complement activation capacity has returned to at least 50% of baseline (see, e.g., claim 71, part (ii)).  Any degree of overlap between the claimed dosing schedules of the ‘782 patent and the dosing schedules recited in the instant claims is sufficient to establish prima facie obviousness.  See MPEP 2144.04(I).  It would have been obvious to one of ordinary skill in the art to determine all operable and optimal dosing schedules embraced within the dosing schedules generically recited in the claims of the ‘782 patent, because dosing schedule is an art-recognized result-effective variable which is routinely determined and optimized in the pharmaceutical arts.
8.	Claims 1, 45, 46, 48-51, 71-74, 80, and 83 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,039,802.  Although the claims at issue are not identical, they are not patentably distinct from each other.  The ‘802 patent claims treating the same chronic respiratory or complement-mediated disorders by administering the same complement inhibitors by an intravenous, oral, or subcutaneous route as are recited in the instant claims.  Claim 1 of the ‘802 patent, in parts (i) and (ii), recites the same dosing schedules as are recited in instant claim 1, parts (i) and (ii), and therefore claim 1 of the ‘802 patent clearly anticipates instant claim 1.  With respect to instant claims 45, 46, and 48-51, claims 16-18 of the ‘802 patent claims a method of administering a combination of a complement inhibitor, which can inhibit C3 activity or C3 activation, and an anti-Th17 agent, which can be an antibody, small molecule, aptamer, or polypeptide that binds to IL-1β, IL-6, IL-21, IL-22, IL-17, or IL-23 or binds to a receptor for any of the foregoing.  A method of using a composition anticipates claims drawn to the composition per se.  With respect to instant claims 71-74, the ‘802 patent claims dosing schedules which encompass dosing schedules recited in the instant claims.  For example, the ‘802 patent claims administering doses at least 2 weeks after the plasma concentration of the complement inhibitor decreases to no more than 20% of the maximum plasma concentration that was reached after the previous dose (see, e.g., claim 1, part (i)), whereas the instant application recites administering doses at least 3 weeks after the plasma concentration of the complement inhibitor decreases to no more than 10% of the maximum plasma concentration that was reached after the previous dose (see, e.g., claim 71, part (i)).  The ‘802 patent claims administering doses at least 2 weeks after plasma complement activation capacity has returned to at least 50% of baseline (see, e.g., claim 1, part (i)), whereas the instant application recites administering doses at least 3 weeks after the plasma complement activation capacity has returned to at least 50% of baseline (see, e.g., claim 71, part (ii)).  The ‘802 patent claims administering doses at intervals at least equal to 3 times the terminal plasma half-life of the complement inhibitor when administered by the same route (see claim 1, part (iii)), whereas the instant application claims administering doses at intervals at least equal to 10 times the terminal plasma half-life of the complement inhibitor when administered by the same route (see claim 71, part (iii)).  Any degree of overlap between the claimed dosing schedules of the ‘802 patent and the dosing schedules recited in the instant claims is sufficient to establish prima facie obviousness.  See MPEP 2144.04(I).  It would have been obvious to one of ordinary skill in the art to determine all operable and optimal dosing schedules embraced within the dosing schedules generically recited in the claims of the ‘802 patent, because dosing schedule is an art-recognized result-effective variable which is routinely determined and optimized in the pharmaceutical arts.
9.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
10.	Claim 1 is rejected under 35 U.S.C. 102(b) as being anticipated by the World Patent Application 2010/054403.  The World Patent Application ‘403 teaches treating complement-associated disorders by chronically administering a complement inhibitor, especially an anti-C5 antibody such as eculizumab.  Additional complement inhibitors include those that inhibit the cleavage of C3.  Administration can be, e.g., once every two weeks, once every three weeks, or once a month, and can occur for a period of weeks, months, years, or for life.  Complement-associated disorders to be treated include inflammatory and autoimmune disorders, such as rheumatoid arthritis, multiple sclerosis, myasthenia gravis (MG), and psoriasis.  Administration can be intravenous, subcutaneous, intramuscular, pulmonary, intrapulmonary, and oral.  See, e.g., the Abstract; page 5, line 32 - page 6, line 21; page 8, lines 12-29; page 12, line 18 - page 13, line 5; page 18, lines 1-7 and 23-31; Table 1, page 22, last entry, last column; Table 2, page 24, last entry, last column; page 34, lines 9-10; page 50, lines 12-25; page 67, lines 6-11; page 92, Example 4; and claims 38 and 39.  In Tables 1 and 2 of the World Patent Application ‘403, an initial induction/loading dosage is followed by a less frequent maintenance dosage.  In Example 4, the reference teaches two doses of eculizumab at one-week intervals, followed by doses every three weeks thereafter.
11.	Claims 45, 46, and 48-51 are rejected under 35 U.S.C. 103 as being obvious over the WO Patent Application 2008/097525 in view of Bowman et al (U.S. Patent Application Publication 2010/0135998).  The World Patent Application ‘525 teaches treating chronic respiratory disorders and chronic complement-mediated disorders, such as chronic obstructive pulmonary disease, age-related macular degeneration, rheumatoid arthritis, multiple sclerosis, and psoriasis.  Treatment involves administering complement inhibitors, including complement inhibitors which inhibit cleavage of C3 or which bind to C3, and include compstatin analogs.  Exemplary administration schedules include, e.g., once every 4 weeks for at least a year.  See, e.g., the Abstract; paragraphs [0011], [0086], [0100] - [0102], [0112] - [0114], and [0167]; and claims 1, 7, 8, and 17.  The World Patent Application ‘525 does not teach co-administering an IL-23 antagonist/inhibitor when treating rheumatoid arthritis, psoriasis, and multiple sclerosis.  Bowman et al teach using IL-23 antagonists in order to treat immune disorders such as multiple sclerosis, rheumatoid arthritis, and psoriasis.  The antagonists can be antibodies.  Administration of the IL-23 antagonists inhibits the development or maintenance of Th17 cells.  See, e.g., the Abstract and paragraphs [0021], [0036], [0111], and [0160].  It would have been obvious to one of ordinary skill in the art at the time Applicants’ invention was made in the treatment process of the World Patent Application ‘525 to co-administer the IL-23 antagonists of Bowman et al with the complement inhibitors of the World Patent Application ‘525, because co-administration of plural drugs in order to treat a disease or disorder is well-known and conventional in the pharmaceutical arts, and because it is prima facie obvious to use a combination of active agents, each of which has been used individually for the same purpose.  See MPEP 2144.06(I).  To the extent that claims 45, 46, and 48 may require the complement inhibitor and the anti-Th17 agent to be physically admixed with one another in the same pharmaceutical composition, it would have been obvious to one of ordinary skill in the art at the time Applicants' invention was made to combine the complement inhibitor taught by the World Patent Application ‘525 with the IL-23 antagonist taught by Bowman et al in the same pharmaceutical composition, because such a combination would minimize the administration burden to the patient being treated.
12.	Claims 45, 46, and 49-51 are rejected under 35 U.S.C. 102(b) as being anticipated by Song (U.S. Patent Application Publication 2010/0119530).  Song teaches treating a Th17 cell mediated disease by administering an agent which inhibits activation of complement system.  The Th17 cell mediated diseases include autoimmune diseases.  The agent which inhibits activation of complement system can be compstatin or a C5a antagonist.  See, e.g., paragraphs [0055], [0056], [0112]; and claims 41-46.  Compstatin is a C3 inhibitor.  Further, because the agents taught by Song are used to treat a Th17 cell mediated disease, the agents are also anti-Th17 agents.   Note that claim 45 does not require the complement inhibitor and the anti-Th17 agent to be separate and distinct molecules.  With respect to instant claims 49-51, the autoimmune diseases are taught by Song to be Th17-mediated; and because they are treated with agents which inhibit activation of complement system, they are also complement-mediated disorders.  
13.	Claims 45 and 48-51 are rejected under 35 U.S.C. 102(b) as being anticipated by Sheriff et al (U.S. Patent Application Publication 2010/0015145) as evidenced by the Vojdani et al article (Evidenced-Based Complementary and Alternative Medicine, Vol. 2011, Article ID 927294).  Sheriff et al teach a compound which binds or is an antagonist for IL-6 and/or the IL-6 receptor.  The compound decreases the levels of IL-6 in humans.  The compound can be combined with a complement blocker, and is administered pharmaceutically in order to treat diseases such as inflammatory immune disorders and autoimmune disorders.  See, e.g., the Abstract; paragraphs [0006] and [0029]-[0032]; and claims 23 and 25.  The Vojdani et al article teaches that compounds which inhibit IL-6 thereby inhibit formation of Th17 cells.  See, e.g., page 3, section 3.  Accordingly, the Vojdani et al article is evidence that the compounds of Sheriff et al which bind to or antagonize IL-6 or the IL-6 receptor are inherently anti-Th17 agents, and is therefore evidence that the compositions and methods of Sheriff et al inherently anticipate the compositions and methods of instant claims 45, 49, and 50.
14.	Claims 75-79 and 81 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and the claim objections set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey E. Russel at telephone number (571) 272-0969.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 5:30 P.M. (EST).
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor James Alstrum-Acevedo can be reached at (571) 272-5548.  The fax number for formal communications to be entered into the record is (571) 273-8300; for informal communications such as proposed amendments, the fax number (571) 273-0969 can be used.  The telephone number for the Technology Center 1600 receptionist is (571) 272-1600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jeffrey E. Russel/Primary Examiner, Art Unit 1654                                                                                                                                                                                                        
 
JRussel
November 22, 2022